Name: Council Regulation (EEC) No 1471/81 of 19 May 1981 suspending the application of ceilings established by Regulation (EEC) No 3517/80 for imports of certain products originating in Malta
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 2. 6 . 81 Official Journal of the European Communities No L 144/ 11 COUNCIL REGULATION (EEC) No 1471/81 of 19 May 1981 suspending the application of ceilings established by Regulation (EEC) No 3517/80 for imports of certain products originating in Malta THE COUNCIL OF THE EUROPEAN COMMUNITIES, desirable to follow the development of these imports by means of statistical surveillance, HAS ADOPTED THIS REGULATION : Article 1 The application of the ceilings established by Article 1 ( 1 ) of Regulation (EEC) No 3517/80 shall be suspended from 1 January 1981 for imports of cotton yarn , not put up for retail sale, falling within heading No 55.05 of the Common Customs Tariff and of man ­ made fibres (discontinuous or waste), carded, combed or otherwise prepared for spinning, falling within heading No 56.04 of the Common Customs Tariff, listed under Serial Nos I M 1 and I M 3 in the Annex to the said Regulation . These imports shall remain under Community surveil ­ lance . Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas, pursuant to Article 2 of Annex I to the Agreement establishing an association between the European Economic Community and Malta, the Community has, by Regulation (EEC) No 3517/80 ( ! ), established the ceilings applicable in 1981 to imports of certain products originating in Malta ; whereas that Article provides that if, for two successive years, imports of a product subject to a ceiling are less than 90 % of the amount fixed, the Community shall suspend the application of this ceiling ; Whereas the Communities' statistical summaries for 1979 and 1980 show that imports of certain products which are subject to ceilings did not, during those years, reach 90 % of the ceilings indicated ; whereas, therefore, the Community should suspend application of the ceilings valid for imports of the products in question from 1 January 1981 ; whereas, however, it is Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 19 May 1981 . For the Council The President D. F. van der MEI (') OJ No L 370 , 31 . 12 . 1980, p . 12 .